TERMINATION AGREEMENT
 
(U.S. Prospect Acquisition Agreement)
 
THIS AGREEMENT dated as of May 11, 2010.
 
AMONG:

 
ETERNAL ENERGY CORP., a body corporate having offices in the City of Littleton,
in the State of Colorado (“Eternal”)
 
- and -
 
FAIRWAY EXPLORATION LLC., a body corporate having offices in the City of
Littleton, in the State of Colorado (“Fairway”)
 
- and -
 
PROSPECTOR OIL, INC., a body corporate having offices in the City of Billings,
in the State of Montana (“Prospector”)
 
- and -
 
PEBBLE PETROLEUM INC., a body corporate having an office in the City of
Vancouver, in the Province of British Columbia (“Pebble”)
 
- and -
 
ROVER RESOURCES INC., a body corporate having offices in the City of Vancouver,
in the Province of British Columbia (“Rover”)
 
- and -
 
STEVEN SWANSON, an individual residing in the City of Littleton, in the State of
Colorado (“Swanson”)
 
- and -
 
RICHARD L. FINDLEY, an individual residing in the City of Billings, in the State
of Montana (“Findley”)
 
- and -
 
THOMAS G. LANTZ, an individual residing in the City of Littleton, in the State
of Colorado (“Lantz”)
 
- and -
 
RYLAND OIL CORPORATION, a body corporate having offices in the City of
Vancouver, in the Province of British Columbia (“Ryland”)

 

--------------------------------------------------------------------------------


WHEREAS Eternal, Fairway, Prospector, Pebble (as the successor by name change to
0770890 B.C. Ltd.)  and Rover are parties to the U.S. Prospect Acquisition
Agreement;
 
AND WHEREAS Findley is the President and principal shareholder of Prospector and
Swanson is the President and principal shareholder of Fairway;
 
AND WHEREAS Fairway and Prospector have been providing geological consulting
services to Rover and Pebble from time to time under the U.S.  Prospect
Acquisition Agreement and in the course thereof have produced the Work Product;
 
AND WHEREAS the parties terminated the U.S. AMI by mutual agreement effective as
of November 1, 2009;
 
AND WHEREAS Eternal, Fairway, Prospector, Pebble and Rover executed a
Termination Agreement effective as of April 29, 2010 which terminated the U.S.
Prospect Acquisition Agreement as between Eternal and Pebble/Rover;
 
AND WHEREAS the parties have subsequently determined that the U.S. Prospect
Acquisition Agreement should be terminated in its entirety;
 
AND WHEREAS Ryland is the parent corporation of Pebble, and Pebble is the parent
corporation of Rover;
 
NOW THEREFORE in consideration of the premises hereto, the covenants and
agreements hereinafter set forth and contained and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
Each capitalized word or phrase used in this Agreement, including the recitals
and this Section, shall have the meaning ascribed thereto below:
 
(a)
“Agreement” means this agreement and any schedule attached hereto;

 
(b)
“Effective Date” means May 1, 2010;

 
(c)
“Maps” means collectively the three maps attached to this Agreement and marked
as Schedule “A”;

 
(d)
“Prospect” has the meaning ascribed to such term in the U.S.  Prospect
Acquisition Agreement;

 
(e)
“U.S. AMI” means the area of mutual interest created pursuant to the
U.S.  Prospect Acquisition Agreement;

 
(f)
“U.S. Prospect Acquisition Agreement” means that certain Letter Acquisition
Agreement dated October 26, 2006 among Eternal, Fairway, Prospector,  Rover  and
0770890 B.C. Ltd. (now known as Pebble); and

 

--------------------------------------------------------------------------------


(g)
“Work Product” means any and all geological data, methodologies, intellectual
property and other work produced by Swanson and/or Fairway and Findley and/or
Prospector in respect of the Prospect, including without limitation the Maps.

 
ARTICLE 2
TERMINATION
 
2.1  
Termination

 
(a)  
The parties acknowledge and agree that the U.S. AMI was terminated by mutual
agreement and consent of the parties as of November 1, 2009, with the intent and
effect that Fairway, Prospector and Eternal had from and after that date, and
shall continue to have, the right to acquire and develop mineral rights in and
to the Prospect and further, Ryland and Rover acknowledge that they expressly
gave consent to Fairway and Prospector to engage in acquisition activities in
respect of the Prospect from and after November 1, 2009.

 
(b)  
The parties further agree that the U.S.  Prospect Acquisition Agreement is
hereby terminated in entirety as of the Effective Date as to any go-forward
rights and obligations thereunder. For greater certainty, the parties
acknowledge and agree that:  (i) Fairway and Prospector shall not be entitled to
any royalty interest or acreage fees in respect of any Prospect acreage acquired
from and after the Effective Date, and (ii) any consulting arrangements between
Pebble/Rover and Fairway and Prospector are hereby terminated as of the
Effective Date.

 
2.2  
Accrued Rights and Obligations

 
The termination of the U.S. Prospect Acquisition Agreement as provided above
will not affect any rights and obligations which were fully accrued as of the
Effective Date except as otherwise provided in Section 2.1(a) and Section 2.3
hereof.  Accordingly, Rover acknowledges that it has received invoices from
Fairway for consulting services rendered from January 2010 to the Effective Date
and agrees to pay such invoices within ten (10) days following execution of this
Agreement by the parties.
 
2.3  
Work Product

Fairway and Prospector shall own and shall be entitled to retain and utilize
copies of the Work Product, including the Maps, as they see fit. Pebble and
Rover shall also own and shall be entitled to retain and utilize copies of the
Work Product, including the Maps, as they see fit and further, Ryland and Rover
acknowledge that they expressly gave consent to Fairway and Prospector to use
the Work Product from and after November 1, 2009.
 
ARTICLE 3
RELEASES AND INDEMNITIES
 
3.1 Release of Other Parties by Ryland, Pebble and Rover
 
Ryland,  Pebble and Rover (the “Ryland Parties”) do hereby jointly and severally
remise, release and forever discharge each of Fairway, Prospector, Eternal,
Swanson, Findley and Lantz (the “Fairway Parties”) and all of their respective
directors, officers, employees, predecessors, successors, assigns, executors,
administrators and insurers (“Representatives”) of and from any and all actions,
causes of action, claims, demands, damages, costs or expenses, whatsoever
existing up to the present time, known or unknown, which the Ryland Parties or
any of their Representatives ever had, now have or can, shall or may hereafter
have, in respect of any matter arising from or related to the U.S. Prospect
Acquisition Agreement and use of the Work Product, up to and including the
Effective Date.
 

--------------------------------------------------------------------------------


3.2 Indemnification of Other Parties by Ryland Parties
 
The Ryland Parties agree to jointly and severally indemnify and save harmless
each of the Fairway Parties and their Representatives from and against any and
all claims, actions, suits, proceedings, and hearings of any nature and kind in
any court of law or equity or before any arbitrator or other body, board or
tribunal, losses, damages, personal and bodily injuries, property damage,
claims, counterclaims, complaints, disputes, demands, causes of action,
liabilities, obligations, legal fees on a solicitor and his own client basis,
costs, expenses, and disbursements (including disbursements as between solicitor
and own client) of any nature or kind, whatsoever and howsoever arising, whether
known or unknown, whether in law or in equity or pursuant to statute, and
whether in any court of law or equity or before any arbitrator or other body,
board or tribunal which arise out of or result from any matter arising from or
related to the U.S. Prospect Acquisition Agreement and use of the Work Product,
up to and including the Effective Date.
 
3.3 Release of Ryland Parties by Other Parties
 
The Fairway Parties do hereby jointly and severally remise, release and forever
discharge each of the Ryland Parties and their Representatives of and from any
and all actions, causes of action, claims, demands, damages, costs or expenses,
whatsoever existing up to the present time, known or unknown, which  any of the
Fairway Parties or any of their Representatives ever had, now have or can, shall
or may hereafter have, in respect of any matter arising from or related to the
U.S.  Prospect Acquisition Agreement and use of the Work Product, up to and
including the Effective Date.
 
ARTICLE 4
MISCELLANEOUS
 
4.1 Headings
 
The headings of clauses herein are inserted for convenience of reference only
and shall not affect the construction of the provisions hereof.
 
4.2 Supercedes Previous Agreements
 
This Agreement supercedes any other agreements, documents, writings and verbal
understandings between the parties relating to the subject matter of this
Agreement, and expresses all of the terms and conditions agreed upon by the
parties with respect thereto.  In the event of a conflict between this Agreement
and any other agreement or document relating to the subject matter hereof,
including without limitation, the provisions of the Royalty Purchase Agreement,
the provisions of this Agreement shall prevail.
 

--------------------------------------------------------------------------------


4.3 Governing Laws/Courts
 
(a)  
Governing Laws:  This Agreement and the U.S.  Prospect Acquisition Agreement
shall, in all respects, be subject to, interpreted, construed and enforced in
accordance with and under the laws of the Province of British Columbia and the
laws of Canada applicable therein and shall, in every regard, be treated as
contracts made in the Province of British Columbia.  To the extent that the
location of the Prospect in the State of North Dakota requires the application
of the laws in force in the State of North Dakota, such laws shall be adduced as
evidence in the British Columbia courts having jurisdiction in respect of a
dispute arising hereunder.

 
(b)  
Courts:  The parties irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the Province of British Columbia and courts of appeal therefrom
in respect of all matters arising out of this Agreement.

 
4.4 Severability
 
If any covenant or condition contained in this Agreement is determined to be, in
whole or in part, invalid or unenforceable by reason of any rule of law or
public policy, such invalidity or unenforceability will not affect the validity
or enforceability of any other covenant or provision, such partial invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of such covenant or provision and such invalid or unenforceable
covenant or provision or portion thereof, as the case may be, shall be severable
from the remainder of this Agreement.
 
4.5 Further Assurances
 
Each party, without further consideration, shall in a timely fashion do or
perform or cause to be done or performed all such further and other acts and
things, execute, acknowledge and deliver or cause to be executed, acknowledged
and delivered all such further and other instruments, deeds and other writings
and generally shall take or cause to be taken all such further and other actions
as may be reasonably necessary or desirable to carry out its obligations
hereunder or to ensure and give full force and effect to the provisions and
intent, purpose and meaning of this Agreement.
 
4.6 Enurement
 
This Agreement shall be binding upon and shall enure to the benefit of the
parties and (as applicable) their respective heirs, executors, administrators,
personal representatives, successors, receivers, receiver-managers, trustees and
permitted assigns.
 

--------------------------------------------------------------------------------


4.7 Counterparts and Delivery
 
This Agreement may be executed in counterparts and delivered by electronic or
other means, which shall constitute effective execution and delivery.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
 
ETERNAL ENERGY CORP.
 
FAIRWAY EXPLORATION LLC
         
Per:
/s/ Bradley M. Colby
 
Per:
/s/ Steve Swanson
  Bradley M. Colby     Steve Swanson  
Chief Executive Officer
   
Manager
                   
PROSPECTOR OIL, INC.
 
PEBBLE PETROLEUM INC.
         
Per:
/s/ Richard L. Findley
 
Per:
/s/ Gerald J. Shields
  Richard L. Findley     Gerald J. Shields  
President
   
President
                   

/s/ Richard L. Findley
   
/s/ Sue Larson
RICHARD L. FINDLEY
   
Witness
                       
/s/ Steven Swanson
   
/s/ Glenna Swanson
STEVEN SWANSON
   
Witness
                       
/s/ Thomas G. Lantz
   
/s/ Glenna Swanson
THOMAS G. LANTZ
   
Witness
                       
RYLAND OIL CORPORATION
                   
Per:
/s/ Gerald J. Shields
        Gerald J. Shields          
President
       

 

--------------------------------------------------------------------------------


 
ROVER RESOURCES, INC.
               
Per:
/s/ Gerald J. Shields
        Gerald J. Shields        
President
     

 

--------------------------------------------------------------------------------


 

 
SCHEDULE “A” ATTACHED TO A TERMINATION AGREEMENT AMONG ETERNAL ENERGY CORP.,
FAIRWAY EXPLORATION LLC, PROSPECTOR OIL, INC., STEVEN SWANSON, RICHARD L.
FINDLEY, THOMAS G. LANTZ, PEBBLE PETROLEUM INC., ROVER RESOURCES INC AND RYLAND
OIL CORPORATION RESPECTING THE U.S. PROSPECT ACQUISITION AGREEMENT
 
 


MAPS
 
(See attached)
 



--------------------------------------------------------------------------------


 